Name: Commission Regulation (EEC) No 833/82 of 7 April 1982 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4. 82 Official Journal of the European Communities No L 95/ 19 COMMISSION REGULATION (EEC) No 833/82 of 7 April 1982 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3701 /81 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 3701 /81 (3), as last amended by Regulation (EEC) No 748/82 ( «) ; Whereas, in the absence of the target price for the 1982/83 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for September 1982 for colza and rape seed, the amount of the subsidy in the case of advance fixing for July, August and September 1982 for colza and rape seed has been obtainable only provisionally on the basis of the target price applicable during July, August and September 1981 for colza and rape seed and on the basis of the monthly increase applicable during September 1981 for colza and rape seed ; whereas this amount must therefore be applied only provisionally and will have to be either confirmed or replaced as soon as the target price for the 1982/83 marketing year and the said increase are known ; 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. 2. The amount of the subsidy for July, August and September 1982 for colza and rape seed will , however, be confirmed or replaced as from 8 April 1982 to take into account the indicative price which is fixed for these products for the 1982/83 marketing year, and the amount of the monthly increase for September 1982 for colza and rape seed . Article 2 This Regulation shall enter into force on 8 April 1 982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 360 , 31 . 12 . 1980 , p . 16 . O OJ No L 369 , 24 . 12 . 1981 , p . 36 . (*) OJ No L 86, 1 . 4 . 1982, p . 44 . No L 95/20 Official Journal of the European Communities 8 . 4 . 82 ANNEX to the Commission Regulation of 7 April 1982 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading Description Subsidy No ex 12.01 Colza and rape seed 22-758 ex 12.01 Sunflower seed 19-392 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of April 1982 May 1982 June 1982 July 1982 August 1982 September 1982 ex 12.01 Colza and rape seed 20-664 21-047 20-911 17-481 (') 17-431 (') 17-883 (') ex 12.01 Sunflower seed 19-392 19-392 19-192 18-891 18-891  (') Subject to confirmation.